Plaintiff, Mrs. Esther Korn Graff, alleging that Max Marmelzadt is the owner of the premises No. 2145 Robert Street, in the City of New Orleans, brings this suit against him, claiming $4,110 as damages *Page 63 
for physical injuries alleged to have been caused by the faulty construction of a stairway. At the time of her alleged injuries plaintiff was a guest of her nephew, H. Charles Korn, the lessee of the building. The defense is, in effect, a general denial.
Upon the trial of the case, it developed that the property belonged to Marmelzadt's wife, though it is conceded that he was the lessor. Marmelzadt's responsibility is that of a lessor and not that of owner.
This case, it will be observed, is very similar to Duplain v. Wiltz, La.App., 194 So. 60, this day decided, in which we held that a wife was a third person and not entitled to avail herself of the benefits of Articles 2692 and 2695 of the Revised Civil Code, with reference to repairs and maintenance of the leased premises, these articles running in favor of the lessee only. The only perceptible difference in this case is that here, the plaintiff is the aunt of the lessee, whereas, in the Duplain case, it was the wife of the lessee who brought the suit. The principle is, of course, the same, and therefore, for the reasons given in that case, plaintiff's suit must be dismissed.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.